Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/042,917 filed on 09/29/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a US National Stage of International Application No.
PCT/CN2019/079102, filed on 03/21/2019, which claims priority to Chinese Patent
Application No. 201810284409.9, filed 04/02/2018. 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/29/2020 and 05/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (LIU hereinafter referred to LIU) (WO 2018/044849 A1) in view of YUM et al. (YUM hereinafter referred to YUM) (US 2016/0218788 A1).

Regarding claim 1, LIU teaches a method for transmitting a channel quality indication (CQI) (Abstract, Methods, apparatuses and systems for determining a channel quality indicator (CQI)), comprising: 
receiving indication information transmitted by a base station (Fig.11 and [0133], gNB 1110 sends DL transmission parameters) for indicating transmission of the CQI Fig.12, block 1205; [0159], CQI feedback procedure 1200 includes receiving target performance criteria), wherein the indication information comprises at least a target block error ratio (BLER) for measurement feedback (Fig.11 and [0133], DL transmission parameters including target BLER on target BLER range; Fig.12 and [0159], target performance criteria (e.g. target BLER)), and a measurement resource of channel state information (CSI) ([0135], upon receiving DL transmission parameters, the WTRU 1120 measures CSI. Since CSI is measured after receiving the DL transmission parameters; therefore, measurement resource of CSI is included in the DL transmission parameters); 
determining the CQI according to the target BLER for the measurement feedback, and the measurement resource of CSI ([0135], uses the measured CSI and at least one of receiving DL transmission parameters to determine the optimized CQI; Fig.11 and [0136], to determine the optimized CQI, the WTRU 1120 uses at least the codeword blocklength and the target BLER along with the measured CSI; Fig.12, block 1210); and 
transmitting the CQI to the base station (Fig.11 and [0136], once the optimized CQI is determined, the WTRU 1120 sends the optimized CQI to the gNB 1110; Fig.12, block 1215; [0159], the determined CQI is feedback to the network).
LIU does not specifically teach
wherein the indication information comprises a data repetition transmission frequency; 
determining the CQI according to the data repetition transmission frequency.
Title, METHOD AND APPARATUS FOR TRANSMITTING CHANNEL STATE INFORMATION) 
receiving indication information transmitted by a base station ([0125], An eNB notifies a UE of a repetition number), wherein the indication information comprises at least a data repetition transmission frequency ([0122], Designation of Repetition Number at eNB; [0127], when the repetition number received from the eNB is N, the UE assumes that a PDSCH is repeatedly transmitted over N subframes. Here, the repetition number is data repetition transmission frequency); 
determining the CQI according to the data repetition transmission frequency ([0127], When the UE receives the repetition number from the eNB, the UE calculates and transmits a CQI considering the repetition number); and 
transmitting the CQI to the base station ([0127], UE transmits a CQI considering the repetition number).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU as mentioned above and further incorporate the teaching of YUM. The motivation for doing so would have been to provide a method for transmitting channel state information (CSI) in a wireless communication system, that applies coverage enhancement for more efficient channel state report and appropriate scheduling and proposes a CSI measurement and transmission method for a UE for performing CE via repetitive data transmission (YUM, [0010] and [0117]).

Regarding claim 8, LIU teaches a method for transmitting data (Abstract, Methods, apparatuses and systems for determining a channel quality indicator (CQI) and adjusting a modulation and coding scheme (MCS) for a downlink (DL) transmission), comprising: 
receiving a channel quality indication (CQI) transmitted by user equipment (UE) (Fig.11 and [0136], once the optimized CQI is determined, the WTRU 1120 sends the optimized CQI to gNB 1110; Fig.12, block 1215; [0159], the determined CQI is feedback to network), wherein the CQI is a CQI determined by the UE according to a target block error ratio (BLER) for measurement feedback and a measurement resource of channel state information (CSI) ([0135], upon receiving DL transmission parameters, the WTRU 1120 measures CSI. Since, CSI is measured after receiving the DL transmission parameters; therefore, measurement resource of CSI is included in the DL transmission parameters. WTRU 1120 uses the measured CSI (i.e. measurement resource of CSI) and at least one of receiving DL transmission parameters to determine the optimized CQI; Fig.11 and [0136], to determine the optimized CQI, the WTRU 1120 uses at least the codeword blocklength and the target BLER along with the measured CSI; Fig.12, block 1210); 
determining a modulation and coding strategy (MCS) according to the CQI transmitted by the UE (Fig.11 and [0136], the optimized CQI is translated by the gNB into a recommended MCS; CQI is mapped to an MCS in a table) and the target BLER required by a service ([0150], gNB selects a CQI from the multiple CQI received from the WTRU 1120 based on a match to the BLER for a next transmission and apply an MCS corresponding to the selected CQI. Therefore, MSC is determined based on the CQI transmitted by the UE and the BLER for a next transmission (i.e. target BLER required by a service)); and 
transmitting downlink data to the UE according to the MCS (Abstract, adjusting a MCS for a downlink (DL) transmission; [0103], eNB convey the determined MCS and finally transmits downlink data to the WTRU).
LIU does not specifically teach
wherein the CQI is a CQI determined by the UE according to a data repetition transmission frequency; and
transmitting downlink data to the UE according to the data repetition transmission frequency.
However, YUM teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING CHANNEL STATE INFORMATION) 
wherein the CQI is a CQI determined by the UE according to a data repetition transmission frequency ([0122], Designation of Repetition Number at eNB; [0127], when the repetition number received from the eNB is N, the UE assumes that a PDSCH is repeatedly transmitted over N subframes. Here, the repetition number is data repetition transmission frequency. [0127], When the UE receives the repetition number from the eNB, the UE calculates and transmits a CQI considering the repetition number); and 
transmitting downlink data to the UE according to the data repetition transmission frequency ([0168], The eNB configure a repetition level to be used by the UE based on the CSI and repetition level transmitted by the UE and perform scheduling and data transmission).
YUM, [0010] and [0117]).

Regarding claim 11, combination of LIU and YUM teaches all the features with respect to claim 8 as outlined above.
LIU further teaches 
wherein before receiving the CQI transmitted by the UE, the method further comprises: 
transmitting indication information (Fig.11 and [0133], gNB 1110 sends DL transmission parameters) for indicating transmission of the CQI to the UE (Fig.12, block 1205; [0159], CQI feedback procedure 1200 includes receiving target performance criteria), wherein the indication information comprises at least a target block error ratio (BLER) for measurement feedback (Fig.11 and [0133], DL transmission parameters including target BLER on target BLER range; Fig.12 and [0159], target performance criteria (e.g. target BLER)), and a measurement resource of channel state information (CSI) ([0135], upon receiving DL transmission parameters, the WTRU 1120 measures CSI. Since CSI is measured after receiving the DL transmission parameters; therefore, measurement resource of CSI is included in the DL transmission parameters).
LIU does not specifically teach
wherein the indication information comprises a data repetition transmission frequency.
However, YUM teaches 
transmitting indication information ([0125], An eNB notifies a UE of a repetition number), wherein the indication information comprises at least a data repetition transmission frequency ([0122], Designation of Repetition Number at eNB; [0127], when the repetition number received from the eNB is N, the UE assumes that a PDSCH is repeatedly transmitted over N subframes. Here, the repetition number is data repetition transmission frequency).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU as mentioned in claim 8 and further incorporate the teaching of YUM. The motivation for doing so would have been to provide a method for transmitting channel state information (CSI) in a wireless communication system, that applies coverage enhancement for more efficient channel state report and appropriate scheduling and proposes a CSI measurement and transmission method for a UE for performing CE via repetitive data transmission (YUM, [0010] and [0117]).

Regarding claim 14, LIU teaches a device for transmitting a channel quality indication (CQI) (Abstract, Methods, apparatuses and systems for determining a channel quality indicator (CQI). Fig.1B, WTRU 102), comprising: 
a memory (Fig.1B, memory 130, 132), configured to store program instructions ([0048], store data in any type of suitable memory); and 
a processor Fig.1B, processor 118), configured to call the program instructions stored in the memory and execute following operations according to programs ([0048], processor accesses information from the memory) as obtained:
receiving indication information transmitted by a base station (Fig.11 and [0133], gNB 1110 sends DL transmission parameters) for indicating transmission of the CQI (Fig.12, block 1205; [0159], CQI feedback procedure 1200 includes receiving target performance criteria) via a transceiver (Fig.1B and [0047], transceiver 120), wherein the indication information comprises at least a target block error ratio (BLER) for measurement feedback (Fig.11 and [0133], DL transmission parameters including target BLER on target BLER range; Fig.12 and [0159], target performance criteria (e.g. target BLER)), and a measurement resource of channel state information (CSI) ([0135], upon receiving DL transmission parameters, the WTRU 1120 measures CSI. Since CSI is measured after receiving the DL transmission parameters; therefore, measurement resource of CSI is included in the DL transmission parameters); 
determining the CQI according to the target BLER for the measurement feedback, and the measurement resource of CSI ([0135], uses the measured CSI and at least one of receiving DL transmission parameters to determine the optimized CQI; Fig.11 and [0136], to determine the optimized CQI, the WTRU 1120 uses at least the codeword blocklength and the target BLER along with the measured CSI; Fig.12, block 1210); and 
transmitting the CQI to the base station (Fig.11 and [0136], once the optimized CQI is determined, the WTRU 1120 sends the optimized CQI to the gNB 1110; Fig.12, block 1215; [0159], the determined CQI is feedback to the network) via the transceiver (Fig.1B and [0047], transceiver 120).
LIU does not specifically teach
wherein the indication information comprises a data repetition transmission frequency; 
determining the CQI according to the data repetition transmission frequency.
However, YUM teaches (Title, METHOD AND APPARATUS FOR TRANSMITTING CHANNEL STATE INFORMATION) 
receiving indication information transmitted by a base station ([0125], An eNB notifies a UE of a repetition number), wherein the indication information comprises at least a data repetition transmission frequency ([0122], Designation of Repetition Number at eNB; [0127], when the repetition number received from the eNB is N, the UE assumes that a PDSCH is repeatedly transmitted over N subframes. Here, the repetition number is data repetition transmission frequency); 
determining the CQI according to the data repetition transmission frequency ([0127], When the UE receives the repetition number from the eNB, the UE calculates and transmits a CQI considering the repetition number); and 
[0127], UE transmits a CQI onsidering the repetition number).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU as mentioned above and further incorporate the teaching of YUM. The motivation for doing so would have been to provide a method for transmitting channel state information (CSI) in a wireless communication system, that applies coverage enhancement for more efficient channel state report and appropriate scheduling and proposes a CSI measurement and transmission method for a UE for performing CE via repetitive data transmission (YUM, [0010] and [0117]).



Allowable Subject Matter
Claims 2 – 7, 9 – 10, 12 – 13 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Phelan (Pub. No. US 2020/0059812 A1) – “Channel State Indication Method And Apparatus, And Network Device” discloses a channel state indication 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474